United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1302
Issued: February 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2012 appellant, through counsel, filed a timely appeal from a May 10, 2012
decision by the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment
in the amount of $36,772.58. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment in the amount of
$36,772.58 for the period October 1, 1992 through July 30, 2011; (2) whether OWCP properly
denied waiver of recovery of the overpayment in the compromised amount of $18,400.00; and
(3) whether OWCP gave due regard to relevant factors in setting the rate of recovery from
continuing compensation.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s counsel contests the overpayment decision, noting that appellant is
84 years old, that the overpayment was not his fault, and that the collection of the overpayment
presents an undue financial and mental hardship.
FACTUAL HISTORY
On December 19, 1990 appellant, then a 62-year-old mail handler, sustained a traumatic
injury to his back while sweeping mail trays. OWCP accepted his claim for subluxations at C6,
L3 and L4; permanent aggravation of degenerative arthritis of the lumbar spine; and an
aggravation of arthritis of the hips. Appellant stopped work on September 27, 1992 and did not
return. He elected to receive compensation benefits under FECA in lieu of benefits from the
Office of Personnel Management.
On July 26, 2011 the Social Security Administration (SSA) advised OWCP of appellant’s
SSA rate with Federal Employees’ Retirement System (FERS) and without FERS for the periods
commencing October 1992.2 On September 2, 2011 OWCP issued a preliminary determination
that appellant was overpaid in the amount of $36,772.58 from October 1, 1992 through July 30,
2011 because he received FECA benefits and retirement benefits concurrently beginning
October 1, 1992.3 It made a preliminary determination that he was at fault with regard to the
2

Effective October 1992, appellant’s SSA rate with FERS was $939.60 and without FERS was $814.50; effective
December 1992 his rate with FERS was $962.80 and without FERS was $838.80; effective December 1993
appellant’s rate was $993.00 with FERS and $860.60 without FERS; effective December 1994 his rate with FERS
was $1,020.70 and without FERS $884.70; effective December 1995 appellant’s rate with FERS was $1,047.10 and
without FERS $907.60; effective December 1996 his rate with FERS was $1,077.40 and without FERS $933.90;
effective December 1997 appellant’s rate with FERS was $1,100.090 and without FERS $953.50; effective
December 1998 his rate with FERS was $1,114.20 and without FERS $965.80; effective December 1999 appellant’s
rate with FERS was $1,140.90 and without FERS $989.00; effective December 2000 his rate with FERS was
$1,180.70 and without FERS $1,023.50; effective December 2001 appellant’s rate with FERS was $1,212.60 and
without FERS $1,051.10; effective December 2002 his rate with FERS $1,229. 60 and without FERS $1,065.80;
effective December 2003 appellant’s rate with FERS $1,255.40 and without FERS $1,088.10; effective
December 2004 his rate with FERS was $1,289.20 and without FERS $1,117.50; effective December 2005
appellant’s rate with FERS was $1,342.00 and without FERS $1,163.20; effective December 2006 his rate with
FERS $1,386.30 and without FERS $1,201.60; effective December 2007 appellant’s rate with FERS was $1,418.10
and without FERS $1,229.20; effective December 2008 his rate with FERS $1,500.30 and without FERS $1300.50
(this rate continued for the next three years).
3

For the period October 1 through November 30, 1992, OWCP determined that the 28 days offset was $115.48,
which resulted in an overpayment in the amount of $251.58. For the period December 1, 1992 through
November 30, 1993, it determined that appellant’s 28-day FERS offset was $119.08, which resulted in an
overpayment in the amount of 1,552.29. For December 1, 1993 through November 30, 1994, OWCP determined
that his 28-day FERS offset was $122.22, which resulted in an overpayment of $1,593.23. For December 1, 1994
through November 30, 1995, it determined that the 28-day offset was $125.64, which resulted in an overpayment in
the amount of $1,785.63. For December 1, 1995 through November 30, 1996, OWCP determined that the 28-day
offset was $128.77, which resulted in an overpayment in the amount of $1,683.21. For December 1, 1996 through
November 30, 1997, it determined that the 28-day offset was $132.46, which resulted in an overpayment in the
amount of $1,726.71. For December 1, 1997 through November 30, 1998, OWCP determined that the 28-day offset
was $135.23, which resulted in an overpayment in the amount of $1,762.82. For December 1, 1998 through
November 30, 1999, it determined that the 28-day offset was $136.98, which resulted in an overpayment in the
amount of $1,636.50. For December 1, 1999 through November 30, 2000, OWCP determined that the 28-day offset
was $140.22, which resulted in an overpayment in the amount of $1,832.88. For December 1, 2000 through
June 30, 2001, it determined that the 28-day offset was $145.11, which resulted in an overpayment in the amount of
FOOTNOTE 3 CONTINUED ON NEXT PAGE

2

overpayment as he should reasonably have known that his retirement payments from social
security were based in part on his federal earnings. OWCP provided appellant instructions for
contesting the overpayment and the finding of fault and sent financial forms to him to complete.
By letter dated September 22, 2011, appellant, through counsel, requested a
prerecoupment hearing before an OWCP hearing representative and argued that the overpayment
arose through no fault of his own. He disagreed with the amount of the overpayment and
requested the documentation of how it was calculated. Appellant’s counsel noted that appellant
was 83 years old.
By letter dated January 12, 2012, OWCP informed appellant and his attorney that a
telephonic hearing would be conducted on February 16, 2012 at 9:15 a.m. The letter provided
instructions as to how to call in. At the hearing held on February 16, 2011 appellant’s attorney
did not call in and appellant did not feel comfortable representing himself. The hearing
representative gave appellant’s attorney an extension of time to submit financial information.
By letter dated March 12, 2012, appellant’s counsel contended that the overpayment
occurred through no fault of appellant. He noted that appellant was 84 years old and that
collection of the overpayment would cause hardship. Counsel stated that if appellant was
required to pay back the overpayment he could only afford about $25.00 a month. He submitted
financial forms showing that appellant had an income of $4,135.85 a month.4 Appellant listed
monthly expenses of $4,010.00.5
By decision dated May 10, 2012, an OWCP hearing representative found that an
overpayment had occurred in the amount of $36,772.58. Appellant was found not at fault in the
creation of the overpayment. Due to his life expectancy, the principal was compromised by
CONTINUATION OF FOOTNOTE 3. $1,098.69. For July 1 through November 30, 2001, OWCP determined that
the 28-day offset was $145.38, which resulted in an overpayment in the amount of $794.40. For December 1, 2001
through November 30, 2002, it determined that the 28-day offset was $149.08, which resulted in an overpayment in
the amount of $1,943.36. For December 1, 2002 through November 30, 2003, OWCP determined that the 28-day
offset was $151.20, which resulted in an overpayment in the amount of $1,971.08. For December 1, 2003 through
November 30, 2004, it determined that the 28-day offset was $154.43, which resulted in an overpayment in the
amount of $2,018.62. For December 1, 2004 through November 30, 2005, OWCP determined that the 28-day offset
was $158.49, which resulted in an overpayment in the amount of $2,066.03. For December 1, 2005 through
November 30, 2006, it determined that the 28-day offset was $165.05, which resulted in an overpayment in the
amount of $2,151.54. For December 1, 2007 through November 30, 2008, OWCP determined that the 28-day offset
was $170.49, which resulted in an overpayment in the amount of $2,222.46. For December 1, 2008 through July 30,
2011, it determined that the 28-day offset was $184.43, which resulted in an overpayment in the amount of
$6,402.36. The total of these overpayments was $36,772.58.
4

Appellant stated that he receives monthly income from social security in the amount of $1,454.00, FECA
benefits in the amount of $1,173.00; Veterans Administration benefits in the amount of $797.00; local teamster
payment in the amount of $364.81; and a state teamster payment in the amount of $347.04.
5

Appellant’s monthly expenses were: rent: $1,001.00; Comcast TV: $126.56; electric: $155.00; telephone:
$55.00; long distance calling card: $40.00; newspaper: $21.00; house cleaning: $300.00; medication through
Caremark: $53.00, supplements (magnesium, fiber choice and juice plus): $81.75; food (including laundry and toilet
supplies): $600.00; clothes and shoes: $100.00; 1999 Honda repairs: $100.00; auto insurance: $150.00; gas:
$300.00; Sun pass: $25.00; Church: $100.00; Dry cleaning: $40.00; AAA Road Service: $12.00; prescription
glasses: $50.00; cook: $200.00; eating out: $300.00; and drivers: $200.00.

3

reducing the overpayment to $18,400.00. The evidence supported that the collection of the
overpayment would not result in severe financial hardship or be against equity and good
conscience, so waiver was denied. The hearing representative directed recovery of the
overpayment by deduction of $225.00 a pay period from continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d)(2) of FECA provides for limitations on the right to receive compensation
and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under subchapter [3] of chapter 84 of this title or benefits under title [2] of the
[SSA] shall be entitled to all such benefits, except that -***
“(2) in the case of benefits received on account of age or death under title 2 of the
[SSA], compensation payable under this subchapter based on the federal service
of an employee shall be reduced by the amount of any such social security
benefits payable that are attributable to [f]ederal service of that employee covered
by chapter 84 of this title.”6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $36,772.58. Appellant received FERS benefits from October 1, 1992 through July 30, 2011
without offset for the portion of social security from claimant’s retirement compensation. Due to
his receipt of a portion of the social security benefits claimant earned as a federal employee as
part of his FERS retirement concurrent with the receipt of benefits under FECA, he received a
prohibited dual benefits. An OWCP overpayment calculation worksheet found that FERS offset
in this amount was not made against the compensation appellant received under FECA. This
created the overpayment of compensation. The Board finds that appellant received an
overpayment of compensation in the amount of $36,772.58 for the period October 1, 1992
through July 30, 2011.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA7 provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
6

5 U.S.C. § 8116(d)(2); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000.4(e), 2.1000.11(a)-(b) (January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997) (FECA benefits
have to be adjusted for the FERS portion of the SSA benefits, the portion of the SSA benefits earned as a federal
employee is part of the FERS retirement package and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit).
7

20 C.F.R. §§ 8101(4) and 8114; see also 20 C.F.R. § 10.5(s).

4

would defeat the purpose of FECA or would be against equity and good conscience. Thus a
finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good
conscience.
According to 20 C.F.R. § 10.436 recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.8 An individual’s liquid assets
include but are not limited to the value of stocks, bonds, savings accounts, mutual funds and
certificates of deposit.9 Nonliquid assets include but are not limited to the fair market value of an
owner’s equity in property such as a camper, boat, second home and furnishings and supplies.10
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.11 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.12
ANALYSIS -- ISSUE 2
Appellant requested waiver of recovery of the overpayment and provided information on
an overpayment recovery questionnaire. He reported a monthly income of $4,135.85. An
OWCP hearing representative determined that appellant’s actual monthly income was $4,288.03.
She noted that although he listed his OWCP income as $1,173.00, this was increased to
$1,223.25 on March 11, 2012. The hearing representative also noted that appellant was paid
compensation every 28 days, which actually resulted in a monthly income of $1,325.28. She
noted that his monthly income, with these adjustments, was $4,288.03. The calculations are
supported by the evidence of record. The hearing representative allowed the full amount of
appellant’s expenses in the amount of $4,010.31. Accordingly, appellant’s income was $277.72
greater than his expenses.
8

Id. at § 8129(b).

9

See Maria A. McCarthy, Docket No. 94-219 (issued June 9, 1995).

10

20 C.F.R. § 10.436. OWCP’s procedures provide that assets must not exceed a resource base of $4,800.00 for
an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
11

Id.

12

Id.

5

The Board find that OWCP properly determined that recovery of the overpayment would
not defeat the purpose of FECA. Although counsel argued that it was against equity and good
conscience to collect the debt due to appellant’s advanced age and that he was not at fault in the
creation of the overpayment, the Board finds that OWCP properly took these matters into
consideration when it compromised the amount of the overpayment, reducing it from $36,772.58
to $18,400.00. Further, there is no evidence that appellant relinquished a valuable right or
changed his position for the worse in reliance on the excess compensation he received. Pursuant
to its regulations, OWCP properly found that recovery of the overpayment would not be against
equity or good conscience.
As the evidence in this case fails to support that the recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the compromised
overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 8129 provides that when an overpayment has been made to an individual because
of an error of factor law, adjustment shall be made by decreasing later payments to which the
individual is entitled.13
Section 10.441 of OWCP’s regulations provide that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.14
Under OWCP’s procedures, the compromise of all or part of the overpayment and any
charges may be made depending upon the individual claimant’s financial circumstances in order
to set a repayment schedule. Compromise of the principal of the overpayment can be considered
if application of the interest charges would extend the period of repayment by more than 35
percent. Such a determination is made at the time the repayment schedule is established.15
Compromise is a matter which rests in the discretion of OWCP.16
ANALYSIS -- ISSUE 3
In setting the rate of recovery from appellant’s continuing compensation, an OWCP
hearing representative considered the fact that recovery of the principal balance of $38,772.58
13

20 C.F.R. § 10.436.

14

Id. at § 10.441(a).

15

Federal (FECA) Procedure Manual, supra note 10, Debt Liquidation, Chapter 6.300.5 (May 2004). See
Jorge E. Diaz, 53 ECAB 403 (2002).
16

D.C., Docket No. 10-1046 (issued January 19, 2011); Jorge E. Diaz, supra note 15; Linda D. Lane, 46 ECAB
727 (1995).

6

with interest would take appellant 84.73 months to repay, or over seven years to repay. By
compromising the amount of the overpayment to equal $18,400.00, it was determined that he
could repay this balance over his remaining life expectancy of 85.2 months.
OWCP took several factors into consideration in setting the rate of recovery from
appellant’s continuing compensation, including financial circumstances, the extent of the
overpayment and the amount of time it would take to recover the debt. It determined that the
debt would be collected by deducting $225.00 from each of appellant’s continuing compensation
payments.
The Board finds that OWCP did not act unreasonably in determining the amount to be
taken out of appellant’s continuing compensation checks. Appellant’s monthly income was
$4,288.03 and his monthly expenses were listed as $4,010.31. The difference between these two
amounts is $277.72. OWCP acted within its discretion when it determined that it would collect
the compromised overpayment of $18,400.00 by deducting $225.00 from each of appellant’s
continuing compensation payments.
CONCLUSION
The Board finds that OWCP properly found an overpayment in the amount of
$36,772.58; properly denied waiver of recovery of the overpayment in the compromised amount
of $18,400.00; and determined that OWCP gave due regard to relevant factors in setting the rate
of recovery for continuing compensation.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 10, 2012 is affirmed.
Issued: February 22, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

